       Case 6:17-po-00600-JDP Document 44 Filed 09/08/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     EDWIN LOPEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:17-po-00600-JDP
12                    Plaintiff,                   STIPULATION TO
                                                   WAIVE CVB LATE FEES
13   vs.
14   EDWIN LOPEZ,
15                   Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Edwin Lopez, hereby stipulate and jointly move this Court
20   to waive any outstanding late fees accrued to Mr. Lopez.
21          On June 21, 2018, Mr. Lopez pleaded guilty to one count of driving with a suspended
22   license. The honorable Jeremy D. Peterson sentenced Mr. Lopez to pay a fine and special
23   assessments totaling $1,200.00, payable in full by August 23, 2020. Mr. Lopez paid $1,200.00 to
24   the Central Violations Bureau by August 6, 2020. However, he has accumulated late fees
25   because the original sentence specified a monthly payment schedule, which Mr. Lopez had
26   difficulty meeting due to the COVID-19 pandemic.
27          Mr. Lopez contacted the office of the Federal Defender in April 2020 because he was laid
28   off and would not be able to make his obligatory payment that month. Mr. Lopez then resumed
       Case 6:17-po-00600-JDP Document 44 Filed 09/08/20 Page 2 of 3


 1   payment, discharging the full fine amount prior to the required date set by this court. He has
 2   demonstrated bona fide efforts to comply with his obligations. The imposition of late fees in this
 3   case is unnecessary as the fine was paid in its entirety by the due date, despite a minor
 4   irregularity caused by the pandemic. The undersigned respectfully moves the court to waive all
 5   late fees. The government does not object.
 6                                                Respectfully submitted,
 7
                                                  McGREGOR W. SCOTT
 8                                                United States Attorney
 9   Dated: September 4, 2020                     /s/ Sean Anderson
                                                  SEAN ANDERSON
10                                                Acting Legal Officer
                                                  National Park Service
11                                                Yosemite National Park
12
13                                                HEATHER E. WILLIAMS
                                                  Federal Defender
14
15   Dated: September 4, 2020                     /s/ Benjamin A. Gerson
                                                  BENJAMIN A. GERSON
16                                                Assistant Federal Defender
                                                  Attorney for Defendant
17                                                EDWIN LOPEZ
18
19
20
21
22
23
24
25
26
27
28

       Lopez – Stipulation to
               waive late fees                       2
       Case 6:17-po-00600-JDP Document 44 Filed 09/08/20 Page 3 of 3


 1                                                 ORDER
 2            Based on the parties’ joint representation, all late fees in case 6:17-po-00600-JDP are
 3   waived.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:      September 4, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Lopez – Stipulation to
               waive late fees                         3
